Citation Nr: 9924761	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the lumbosacral spine, degenerative joint disease, with L5-S1 
right radiculopathy, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to July 
1992.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision rendered in 
January 1993 by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which assigned a 
10 percent disability rating for spondylolisthesis effective 
July 23, 1992, the day following the veteran's discharge from 
service.  By means of a Remand decision dated May 1996, the 
Board requested that additional evidentiary and due process 
development be accomplished.  While in Remand status, the RO, 
in an April 1997 rating action, assigned a rating of 20 
percent effective July 23, 1992.  The case came before the 
Board and, in a July 1998 decision, the Board remanded the 
case for further evidentiary development.  Said development 
having been completed, the case is once again before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's spondylolisthesis of lumbosacral spine, 
degenerative joint disease, with L5-S1 right radiculopathy is 
manifested primarily by back pain, increased pain after 
physical activity, and limitation of motion measured as 
flexion to 50 degrees, extension to 24 degrees and lateral 
flexion to the right of 24 degrees and to the left of 32 
degrees; favorable lumbar spine ankylosis is not shown.



CONCLUSION OF LAW

The criteria for an increased rating for spondylolisthesis of 
the lumbosacral spine, degenerative joint disease, with L5-S1 
right radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5289, 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran established service connection for 
spondylolisthesis, L4-5, by means of a December 1992 rating 
decision, which evaluated the disability as noncompensable.  
After review the evidence which included, inter alia, a VA 
examination report of December 1992, the RO, by means of a 
January 1993 rating decision, increased the evaluation to 10 
percent disabling effective July 23, 1992, the day following 
the veteran's discharge from service.  The veteran perfected 
an appeal of this determination.  While pending appeal, his 
disability was assigned a 20 percent disability rating 
effective July 23, 1992 by means of an April 1997 rating 
action.  After reviewing subsequent VA examinations in 
September 1998, the RO reclassified the veteran's disability 
as spondylolisthesis of lumbosacral spine, degenerative joint 
disease, with L5-S1 right radiculopathy and continued and 
confirmed a 20 percent disability rating in a January 1999 
rating decision.  For purposes of this discussion, the Board 
will refer to the veteran's spondylolisthesis of lumbosacral 
spine, degenerative joint disease, with L5-S1 right 
radiculopathy as "spondylolisthesis."
 
The veteran contends that his spondylolisthesis is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
his contentions are not supported by the evidence, and that 
an increased rating is not warranted.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The 20 percent rating currently in effect 
contemplates intervertebral disc syndrome with moderate 
severity manifested by recurring attacks (Diagnostic Code 
(DC) 5293) or moderate limitation of motion of the lumbar 
spine (DC 5292).  A rating greater than 20 percent is 
appropriate for severe intervertebral disc syndrome 
manifested by recurrent attacks with only intermittent relief 
(DC 5293), for severe limitation of motion of the lumbar 
spine (DC 5292), or for favorable ankylosis of the lumbar 
spine (DC 5289). 

The criteria for an increased rating are not met.  The Board 
recognizes that the veteran cites recurrent low back pain, 
and that low back impairment is shown on recent clinical 
documentation.  The report of the most recent VA medical 
examination of the veteran, conducted in September 1998, 
shows that he complained of low back pain, which is located 
primarily on his right side.  When the pain is most severe, 
it radiates into his right leg.  The pain is aggravated by 
any type of lifting, stooping, or prolonged standing.  He 
reports difficulty obtaining employment due to this 
disability. 

However, the evidence does not show that he experiences 
severe impairment, as would be manifested by recurrent 
attacks with only intermittent relief.  While he complained 
of frequent pain, upon examination there was no spasm, no 
weakness, and no tenderness.  There were no postural 
abnormalities or fixed deformities seen upon examination.  
While he complains of severe pain radiating into his right 
leg, a VA neurological examination of September 1998 
indicated normal tone and bulk throughout.  Additionally, 
while right radiculopathy was noted, the musculature of his 
back was good and knee jerks and ankle jerks were active and 
equal.  The examination report indicates that the examiner 
had reviewed the veteran's claims folder prior to the 
examination, and, after completing a physical examination of 
the veteran, the examiner diagnosed degenerative joint 
disease, lumbosacral spine with only slight loss of function 
due to pain.  The examination reported noted subjective 
complaints of 10 percent additional functional impairment 
during flare-ups. In brief, the evidence does not demonstrate 
that his lumbosacral disability is productive of the severe 
impairment requisite for an increased evaluation under DC 
5293.  

The veteran's disability can also be evaluated under 
limitation of motion (DC 5292).  The most recent VA spine 
examination, shows range of motion as follows: 50 degrees of 
flexion; 24 degrees of extension; 24 degrees of right lateral 
bending; and 32 degrees of right lateral bending.  A VA 
examination of December 1996 yielded similar results of 40 
degrees of flexion; 21 degrees of backward extension; right 
lateral flexion of 32 degrees; and left lateral flexion of 38 
degrees.  The examination report indicates that these 
findings were 75 percent of normal. Accordingly, based on the 
observed range of motion, the Board is of the opinion that 
severe limitation of motion is not shown by the evidence; 
therefore, an increased evaluated based on DC 5292 is not 
appropriate.

Additionally, the evidence does not show favorable ankylosis 
of the lumbar spine.  To the contrary, the December 1996 
examination shows that the veteran was able to stand and walk 
unaided and without a limp.  Additionally, his range of 
motion does not show ankylosis, nor does the evidence 
indicate a diagnosis of ankylosis of the lumbar spine.  Thus, 
an increased rating under DC 5289 is not warranted.

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1998); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  As 
indicated above, the findings on clinical evaluation show 
that he was apparently able to ambulate and walk without 
difficulty.  Likewise, the examiner noted only a slight loss 
of function due to pain.  Based on the evidence, the Board 
must find that any functional impairment resulting from the 
veteran's spondylolisthesis is sufficiently compensated by 
the 20 percent rating currently in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for 
spondylolisthesis, as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293 
(1998).


ORDER

Entitlement to an increased evaluation for spondylolisthesis 
of the lumbosacral spine, degenerative joint disease, with 
L5-S1 right radiculopathy, currently evaluated as 20 percent 
disabling, is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

